DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to an oversight determined wherein the rejection of claim 19 is missing a reference of Mani (Publication No. 2010/0088404).  In order for a proper decision on appeal to take place, the examiner has reopened prosecution to correct the deficiency of the action.  Due to the reopening, the after final rejection has been entered and claims 1-21 are pending for examination.

In view of the appeal brief filed on November 11, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, Applicant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Applicant must pay the difference between the increased fees and the amount previously paid.

/LEWIS A BULLOCK  JR/           Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                             


Status of Claims
Claims 1-21 are presented for examination. Claims 1 and 21 have been amended. Examiner entered the amendments. Claims 1 and 18-19 are independent. Claims 1-21 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).

Specification
The amendment filed September 11, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “….cookies (i.e., session data) on the host computing device…”.  The amendment appears to make equivalent that cookies and session data are one in the same.  This amendment appears to have been made to negate the 35 USC 112(a) rejections previously applied in the rejection.   It is noted that the original specification makes clear that cookies are removed in response to a network requests that are issued.  By incorporating an amendment of session data is removed, such generic term would allow for other interpretations of what constitutes the removed data that was not previously shown to .
Applicant is required to cancel the new matter in the reply to this Office Action.

Examiner notes
(A). Examiner interpreted a "web portal” is a specially designed website that brings information from diverse sources, like emails, online forums and search engines together in a uniform way. Examiner further interpreted an “inline frame1' are places HTML document in a frame. Frame for links defined by other elements, and it can be selected by the user agent as the focus for printing, viewing Its source, and so on. The content of the element of text to be displayed inline frames i.e. in HTML.
(B)Drawings submitted on 05/18/16 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).

Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.
Response to Arguments
Applicant's arguments filed 11/11/2020, in particular page 14-21, have been fully considered but not persuasive for the following reasons.  

With respect to the Applicant's first argument regarding the independent claim 18, Page 14, lines 1-9 of the Appeal Brief that the examiner asserts that the term “session data” is not supported by the specification. Applicant respectfully disagrees. Claim limitations for removing session data and tagging session data are supported throughout the application as filed, including in paragraphs [0037]-[0041] of the published application. These paragraphs in particular reference cookies. Cookies are commonly used to store session data as is readily known in the art.
Applicant further contends that the term “session data” is supported by the specification as filed. Therefore, reconsideration and withdrawal of this rejection (i.e. 35 U.S.C. §112(a) is respectfully requested. The Examiner respectfully disagrees. 
As explained in the previous Office Action "wherein the recorder, upon receiving a response to the network request, tags session data for the web page and received with the response as being associated with the recording" This limitation is not supported in the specification. This is treated as session data resulted from test script. 
Examiner further notes that applicant has amended specification (paragraph 0037) after final under 37CFR 1.312 which has not been entered/considered by the examiner.  This further supports the examiner’s position that session data was not part of the original disclosure and thus Applicant has no written description for the limitation in question.

With respect to the Appellant's second argument regarding the independent claim 1 rejection under 35 U.S.C. §112(b), Page 14, second paragraph of the Appeal Brief, that claim 1 recites that data is removed from the network request “in response to detecting the network request and before sending of the network request”. One skilled in the art would understand that the data is removed upon detecting an indication that the network request is about to be sent but before it is sent.
Applicant Further, asserts that it is noted that the applicant tried to resolve this issue twice before proceeding with this appeal. Therefore, reconsideration and withdrawal of this rejection is respectfully requested. 
wherein the recorder, during the recording of the captured events, is configured to detect captured events that send a network request, and in response to detecting an indication that the network request is about to be sent….”  In the same limitation that deals with “events that send a network request” and “about to send network request” – data is removed.  It is noted that “that send a network request” is in the past tense and thus already has occurred while about to send is future.  Therefore, the 112 2nd paragraph issue appears proper and the rejection is maintained.

Applicant further contended regarding the independent claim 1, second paragraph of page17, Appeal Brief, that no teaching in Mani about removing data from a network request just prior to the network request being sent as recited in the pending claims. For at least this reason, Mani does not teach deletion of a cookie from a network request before the network request is sent as recited in the pending claims.
The Examiner respectfully disagrees. In response, Mani discloses capturing (i.e. detecting) transaction data performs live transactions such as within a browser use pre-recorded (i.e. before the network request) network packet (i.e. network by extracting identification parameters such as HTTP parameters (name / value pairs) from the request…”). At paragraph 0189, “The rules engine received at step 1320 can identify the "checkout" transaction by URL host name (web server name), URL parameters (the URL itself), HTTP post parameters (parameters passed in the request), cookie parameters (cookies maintained, created or deleted
With respect to the Applicant's next arguments regarding obviousness at page 17 last paragraph and continuation of page 18, there is no explanation as to how the primary reference is being modified in view of this disparate teaching in Mani to yield the claimed invention. The key to supporting any rejection under 35 U.S.C. §103 is a clear articulation of the reasons why the claimed invention would have been obvious, including a rationale for combining the applied references. KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385. As conceded by the examiner, Guttman fails to teach removing data from a network request in response to detecting the network request and before the network request is issued. At best, Mani teaches deleting cookies as a result of the request, not from a network request. That is, neither of these references teach the claim limitation. The written rejection fails to explain how these disparate teachings lead to applicant’s claimed invention. Applying the known technique of Mani to the system of Guttman as provided in the written rejection, merely yields a recorder that deletes cookies as a result of a request. Even assuming properly combined (which applicant does not concede), the teachings of these two references fail to yield the pending claims. Without further explanation, the examiner has failed to establish a prima facie case of obviousness.
The Examiner respectfully disagrees. The examiner relies on the logic above in that the claims are broader than what’s alleged and that Guttman in combination with Mani references read on the limitation. Guttman discloses a plurality of a multi-browser interaction wherein user interactions are recorded and played back to perform simulated playback. Mani also discloses well-known web browser interaction having a recorder being associated with the recording where the tagged data and removing data 
For the above reasons, Applicant’s arguments are not persuasive.
With respect to the Applicant's next arguments regarding the independent claim 1, last paragraph of Page 18, “the recorder, upon receiving a response to the network request, tags data received with the response as being associated with the recording, where the tagged data is for the web page shared between the web browser and the web server” (emphasis added) in combination with other claim elements. 
The Examiner respectfully disagrees. First, it is important to understand the logic of Mani.  Mani disclosed the full limitation of the recorder, upon receiving a response to the network request at paragraph 0098, “One or more recorders can be used to provide the transaction signatures by capturing (i.e. detecting) transaction data (for example, a request observed at a client which generated the request or observed in network server system traffic), translating the transaction data into transaction signatures, and transmitting the signatures to transaction server 164. … recorder may be implemented on the same machine which performs live transactions (such as within a browser). For example, the browser recorder 114 may be considered to be a standard recorder. Script recorders, such as script recorder 174, use pre-recorded [i.e. before the network request] network packet capture files and test script output files to create transaction signatures”. Tags data received with the response as being associated with the recording at paragraph 0122, “the script then appends the content of the web log and the results of the SNMP query into a single evidence file. In some cases, the script may also reformat the content of the evidence file in a format for providing a display in a web browser such as by inserting various HTML tags into the evidence file”. Mani further teaches sharing method at paragraph 0195, “AJAX uses a set of technologies to provide interactive web content based on asynchronous communication between a browser application and server. The set of technologies may include XHMTL, cascade style sheets and JavaScript. AJAX uses an XMLHttpRequest JavaScript object to exchange data asynchronously with a web server and update portions of a content page or page frame provided through a browser application. AJAX may also utilize one or more IFrames or script tags to update browser application content and/or communicate with a server”.
With respect to the Applicant's fourth arguments regarding the dependent claim 5, Page 19, last four lines, “Guttman fails to disclose a web portal that determines whether the recorder is installed on the host computing device in response to loading the web page under test as recited in this claim.”
	The Examiner respectfully disagrees. First, it is not clear whether applicant intends to cite “record” or “recoding” in regards to claim 5.  In regards to a record being the element of claim 5, the recorder of Guttman clearly makes the interaction record and stores the element (see face figure of Guttman reference wherein element 306 is 
With respect to the Applicant's next arguments regarding the dependent claim 7, first paragraph of Page 20, “This claim further defines the data being removed from the network request. Specifically, claim 7 recites “wherein removing data from the network request further comprises identify cookies in a header of the network request and previously tagged by the recorder; remove tag from each of the identified cookies in the header and process the network request using the identified cookies.” The examiner relies upon paragraphs [0088] and [0171]-[0174] in Mani to reject this claim. Paragraph [0088] does not teach identifying cookies in a header of a network request. Likewise, paragraphs [0171]-[0174] merely disclose forming request/response pairs and adding identification data to the responses. Again, there is no teaching about analyzing or identifying cookies in the header of a network request.
Examiner responses is twofold. First, Mani teaches request to remove tag from each of the identified cookies in the header and process the network request using the identified cookies at least paragraph 0189, “The rules engine received at step 1320 can identify the "checkout" transaction by URL host name (web server the unique GUID may be deleted or otherwise modified to indicate that the cookie should not be sent with the automatic AJAX request (that is, if the GUID is intended to identify server content requests which correspond to a particular user selection). In some embodiments, the GUID cookie may not be sent if a determination is made that the browser has been idle for some period of time, such as three seconds. Rather, the GUID cookie may be modified with a new GUID and the modified GUID cookie may be sent with the request. In some embodiments, a modified GUID is included in an automatic AJAX request in some other manner.”  Since the GUID is removed / substituted and processing of 
With respect to the Applicant's next arguments regarding the dependent claim 10, last paragraph of Page 20, “the recorder detects occurrence of a cookie being created by the web page under test and appending a tag to name of the cookie being created.” The examiner’s rejection relies upon paragraphs [0111] and [0147] of Mani to teach these claim limitations. These paragraphs, however, teach transferring a session identifier over a network via a cookie and that FITTP requests can be reconstructed from network packets. Mani does not teach detecting creation of cookies by a web page and appending a tag to the name of the cookie.”
The Examiner respectfully disagrees. First, it is important to understand the logic of Mani and the concept of packet processing in general.  Typically when communicating over a network (particularly from a browser to a server), a network packet is generated.  Network packets when created have headers and associated cookies generated associated with them.  See Mani, paragraph 0092-0096, “…The transaction signature that describes the transaction may include the request header data, request body data, the request, the recipient of the request, and corresponding information in the response (e.g., header, body, and source of response, intended recipient).”  In the context of the invention, Mani describes at paragraph 0099, “…transaction server receives transaction signatures from browser recorder within browser application…script recorder may receive transaction 
With respect to the Applicant's seventh argument regarding the independent claims 1 and 18, Page 21, first paragraph of the Appeal Brief, Applicant argues that recites removing session data for the web page from the network request in response to detecting the network request and before the network request is issue. For the same reasons as discussed above in relation to claim 1, it is respectfully submitted that Claim 18, along with claims depending therefrom, defines patentable subject matter over this combination of references.
The Examiner further contends that “session data” is not supported by the specification. There is no express definition of “session data” in the filed specification. Examiner is unable find any written description of “session data” in the paragraphs of 0037-0041 in particular reference cookies are commonly used to store session data. 
As explained above, it would have been obvious to one of common knowledge in the art that the associated removing session data for the web page from the network request information disclosed by Mani at Paragraph [0098] and ] and removing session data for the web page from the network request. Mani teaches delete (i.e. remove) tags session data (i.e. name/value) at paragraph 0189. Mani discloses at paragraph 0189 the rules engine received at step 1320 can identify the "checkout" transaction by URL host name (web server name), URL parameters (the URL itself), HTTP post parameters (parameters passed in the request), cookie parameters (cookies maintained, created or deleted as a result of the request) and/or session manager parameters (name/value pairs obtained from a session manager). Application runtime data reported at step 1310, which indicates the checkout servlet has processed a request, may include servlet identification information as well as URL host name, URL parameters, HTTP post parameters, cookie parameters and/or session manager parameters associated with the request processed by the servlet).
It would have been read when Mani’s by capturing (i.e. detecting) transaction data Script recorders, such as script recorder 174, use pre-recorded [i.e. before delete (i.e. remove) tags session data (i.e. name/value) at par. 0189. Thus the Examiner maintains that It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of Mani in the same way to the system of Guttman to enhance method for recording, replaying and removing tagged data across a plurality of web browsers of Guttman in the same manner as that of Mani. (See Abstract, paragraphs 0088, 0172, 0174, 0192-0193 of Mani). See, MPEP 2143.01(C).  Thus, the combination of references teaches the limitations and thus the rejection should be sustained.

With respect to the Applicant's eight argument regarding the independent claim 19, Page 21, second paragraph of the Appeal Brief, Applicant argues that “wherein the recorder, during recording of the captured events, is configured to detect captured events that send a network request and, in response to detecting the network request 
Examiner respectfully disagrees. Guttman relied on to teach wherein the recorder, during recording of the captured events, is configured to detect captured events that send a network request (See, Guttman at abstract, Fig. 2, par. 0073). Mani is relied on to teach in response to detecting the network request and before the network request is issued, removing cookies from the network request (Mani at par. 0189, the rules engine received at step 1320 can identify the "checkout" transaction by URL host name (web server name), URL parameters (the URL itself), HTTP post parameters (parameters passed in the request), cookie parameters (cookies maintained, created or deleted as a result of the request) and/or session manager parameters [name/value pairs obtained from a session manager]; see also par. 01621-0163). The combination of Guttman, Gugri and Mani discloses the limitation of claim 19.
Applicant’s arguments have been considered but not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described 
Claim 18 recites the limitation "wherein the recorder, upon receiving a response to the network request, tags session data for the web page and received with the response as being associated with the recording" This limitation is not supported in the specification. This is treated as tagging cookie data resulting from a test script.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites as “removing data from the network request, where the removed data is for the web page shared between the web browser and a web server and the data is not associated with the recording of the captured events”. The recorder is performing the removing step both in response to detecting the network request and before the network request is issued.  It is unclear how one performs an act of removal of data from a shared web page by the recorder such that 1) the data is not associated with the recording (thus not a principle data item to be recorded) and performing this 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 7-10 and 17-21 are rejected under 35 U.S.C. 103 as being obvious over Guttman et al (US 2011/0191676 A1) in view of Mani et al. (US 2010/0088404 A1) and further in view of Gugri et al. (US 2016/0004628 A1).

As to claim 1, Guttman discloses computer-implemented system that enables automated testing of web applications operating within a web browser executing on a host computing device, comprising (Guttman pars. 0027, “…one or more servers…”, 0052 and 0163, It would be obvious to those of ordinary skill in the art that a server is a host device.): 
a processor of the host computing device (Guttman at par. 0004, Some embodiments support browser interactivity recording with a computer, smart phone, or other device that has a display, a processor, and memory. User input to a recorder browser is intercepted, by a mechanism such as a transparent window or an event handler; see also pars. 0027);
 a storage medium on the host computing device having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform processing of (Guttman at Fig. 1, par. 0009, a computer or other device having at least one processor, at least one memory, at least one browser, and other items in an operating environment which may be present on multiple network nodes, and also illustrating configured storage medium embodiments; see also par. 0027): 
a recorder configured to capture events received from a web page under test (Guttman at abstract, Fig. 2, par. 0073, an event handler 304 simulates user input events by generating system level events 306. For example, interactivity testing code 204 on a player browser machine may receive a record 214 describing a user interaction the recorder browser; see also 0045-0047) and operable to record the captured events in a test script, where the test script is defined in accordance with a scripting language (Guttman at par. 0047, the testing code also automatically reads the records 214 and applies the inputs to the pertinent player elements, so browser scripting language behavior and other behaviors can be tested in multiple player browsers on one or more machines, without requiring a user to repeat the input into each browser manually or use a test-scenario-specific script for each test sequence and each browser. Note: the test script herein system level event per paragraphs 0098, 0121, -104, 0150), wherein the recorder is implemented as a browser extension of the web browser (Guttman at par. 0070, Events that are applied to page elements in the recorder browser are applied to the corresponding page element in the player browsers. The display (screen and/or viewport) location of the corresponding element in the player browsers may not match the location of the element in the recorder browser); 
wherein the recorder, during recording of the captured events (Guttman at abstract, Fig. 2, par. 0073, an event handler 304 simulates user input events by generating system level events 306. For example, interactivity testing code 204 on a player browser machine may receive a record 214 describing a user interaction the recorder browser; see also 0045-0047), is configured to detect captured events that send a network request (Guttman at abstract, Fig. 2, par. 0073, an event handler 304 simulates user input events by generating system level events 306. For example, interactivity [i.e. sending] testing code 204 on a player browser machine may receive [i.e. receive from send by network] a record 214 describing a user interaction the recorder browser; see also 0045-0047) and, 
a recorder interface configured to receive the test script from the recorder (Guttman at pars. 0038, “computer systems not shown in FIG. 1 may interact with the computer system 102 or with another system embodiment using one or more connections to a network 108 via network interface equipment, for example. During interactions, users provide input(s) 120 through keyboards, mice, and other peripherals 106, and/or through network 108 connection(s), and users receive output data through a display 122, other hardware 124, and/or network connection.”  Further, see at 0063. Note: system communicate from computing device/system [i.e. system 103] to other computing devices [i.e. system B, C and D] via interface [i.e. web portal] see, Fig. 5, par. 4, par.  0095. At par. 0095 discloses computing system 202 to a player browser 206 [other computer systems i.e. B, C, D] are displayed together on a single screen, as illustrated in FIG. 4. In some embodiments, a recorder browser is displayed on one device) and 
where the test script is transmitted from the recorder interface to the web portal using web messaging (Guttman at par. 0170, once the event and associated element have been read 804 or otherwise identified, they will be applied to the player browser(s) [i.e. web portal]. Messages associated with the recorder window [i.e. interface] and not with page elements, such as move and resize, are applied to the player browser's window in the form of system messages. Events that are applied to page elements in the recorder browser are applied to the corresponding page element in the player browsers. Further see par. 0163, server/host connect via network/internet i.e. remote; .”  Further, see at 0063. Note: system communicate from computing device/system [i.e. system 103] to other computing devices [i.e. system B, C and D] via interface [i.e. web portal] see, Fig. 5, par. 4, par.  0095. At par. 0095 discloses computing system 202 to a player browser 206 [other computer systems i.e. B, C, D] are displayed together on a single screen, as illustrated in FIG. 4. In some embodiments, a recorder browser is displayed on one device  See also 0096--0097).

Guttman does not explicitly disclose wherein the recorder being associated with the recording where the tagged data and removing data from the network request, where the removed data is for the web page.

However, Mani discloses wherein the recorder, upon receiving a response to the network request (Mani teaches recorder record request, headers and content. At par. 0088, wherein the recorder, upon receiving a response to the network request, tags data received with the response as being associated with the recording, where the tagged data is for the web page shared between the web browser and the web server), tags data received with the response as being associated with the recording (Mani teaches tagging mechanism at par. 0122, the script then appends the content of the web log and the results of the SNMP query into a single evidence file. In some cases, the script may also reformat the content of the evidence file in a format for providing a display in a web browser such as by inserting various HTML tags into the evidence file), where the tagged data is for the web page shared between the web browser and the web server (Mani teaches at par. 0088 recorder record request, headers and content. At par. 0195 teaches sharing method, “AJAX uses a set of technologies to provide interactive web content based on asynchronous communication between a browser application and server. The set of technologies may include XHMTL, cascade style sheets and JavaScript. AJAX uses an XMLHttpRequest JavaScript object to exchange data asynchronously with a web server and update portions of a content page or page frame provided through a browser application. AJAX may also utilize one or more IFrames or script tags to update browser application content and/or communicate with a server”);
in response to detecting an indication that the network request is about to be sent and before send of the network request (Mani at par. 0098, One or more recorders can be used to provide the transaction signatures by capturing transaction data (for example, a request observed at a client which generated the request or observed in network server system traffic), translating the transaction data into transaction signatures, and transmitting the signatures to transaction server 164. … recorder may be implemented on the same machine which performs live transactions (such as within a browser). For example, the browser recorder 114 may be considered to be a standard recorder. Script recorders, such as script recorder 174, use pre-recorded network packet capture files and test script output files to create transaction signatures), removing data from the network request, where the removed data is for the web page shared between the web browser and a web server (Mani teaches remove business transactions from URL [i.e. web page shared browser. At par. 0189, “The business transaction of proceeding to checkout may include a request for a checkout content page and a response which provides the checkout page; the request for the checkout page may be processed by a checkout servlet within the monitored application. The rules engine received at step 1320 can identify the "checkout" transaction by URL host name (web server name), URL parameters [i.e. data]; “…cookies maintained, created or deleted as a result of the request)…; see also par. 235-236) and the data is not associated with the recording of the captured events (Mani teaches at par. 191, “…A received request can be marked or otherwise associated with a transaction and business transaction…; Further at par. 192, “The identifier is generated and inserted into content request by performance monitoring code in a network browser application …”; par. 197, “…the cookie containing the unique GUID may be deleted or otherwise modified to indicate that the cookie should not be sent with the automatic AJAX request..In some embodiments, the GUID cookie may not be sent if a determination is made that the browser has been idle for some period of time..”);


Guttman does not explicitly disclose transmit the test script from the computing device via a web portal to a server located remotely from the computing device.

However, Gugri discloses transmit the test script from the computing device via a web portal to a server located remotely from the computing device (Gugri at Fig. 2, par. 0028, in the first step 201, a server receives [i.e. receive test script which transmit from script repository which is consider as a computing device ] the test  an input containing a selection of test scripts and a selection of web browsers. Test scripts are selected from a test script repository for testing the software or parts of it in multiple web browsers. Note: controller program consider as web portal. See, Figs. 1, 2, pars. 0025-0026, 0028-0030),



As to claim 2, Guttman discloses the computer-implemented system wherein the web portal includes an inline frame for the recorder interface (Guttman at par. 0050, DOM [document object model i.e. inline frame] elements are associated with a specific web page [i.e. portal]. That is, a particular web page will be loaded into a recorder browser 202 [i.e. interface], and the records 214 will reference that web page's elements 130. The same web page (to the extent web pages loaded into different browsers are the same) will be loaded into the player browser(s) 206 so play playback of the records 214 can apply the inputs to the same DOM elements. Note: a "web portal” is a specially designed website that brings information from diverse sources, like emails, online forums and search engines together in a uniform way. Inline frame are places HTML document in a frame. Frame for links defined by other elements, and it can be selected by the user agent as the focus for printing, viewing Its source, and so on. The content of the element of text to be displayed inline frames i.e. in HTML; see also 0045-0047).

As to claim 3, Guttman discloses the computer-implemented system wherein the recorder interface includes an inline frame for the recorder and the test script is transmitted from the recorder to the recorder interface using browser messaging (Guttman at par. 0170, once the event and associated element have been read 804 or otherwise identified, they will be applied to the player browser(s) [i.e. web portal]. Messages associated with the recorder window [i.e. interface] and not with page elements, such as move and resize, are applied to the player browser's window in the form of system messages. Events that are applied to page elements in the recorder browser are applied to the corresponding page element in the player browsers. Further see par. 0163, server/host connect via network/internet i.e. remote; see also 0045-0047).

As to claim 4, Guttman discloses the computer-implemented system wherein the recorder captures events by at least one of registering with a Document Object Model (DOM) event listener of the web page under test (Guttman at par. 0103 - 0107, the browser can be put in that state by executing the sequence of steps, or by simply putting all of the DOM elements and Javascript execution at the point indicated by the recorder browser; see also 0115) and registering with a window event listener of the web page under test (Guttman at par. 0129, the intercepting step includes positioning 704 a transparent window in front of a browser window to receive a user input device signal directed at the browser. In some embodiments, the intercepting step includes inserting 706 an event handler 304 configured to intercept events caused by user input device signals, the event handler not present in an original version of the web page on a web server; see also 0130-0136).

As to claim 5, Guttman discloses the computer-implemented system wherein web portal is configured to load the web page under test (Guttman at par. 0050, particular web page will be loaded into a recorder browser 202, and the records 214 will reference that web page's elements 130. The same web page (to the extent web pages loaded into different browsers are the same) will be loaded into the player browser(s) 206 so play playback of the records 214 can apply the inputs to the same DOM elements) and in response to loading the web page under test (Guttman at par. 0074, an event handler 304 is inserted in a page 128 in a browser using familiar DOM hooks. In some embodiments, an event handler 304 is inserted in a rewritten web page 128, that is, the HTML is modified by the testing code 204 to insert the event handler), determine whether the record is installed on the host computing device (Guttman at par. 0165, a web page 128 that is behind a log-in screen needs to have that log-in information filled in and submitted before the page layout of interest can be analyzed. To compare the page in multiple browsers, each browser ( recorder and player(s)) receives the same log-in information and submits it to a server [i.e. host computing device]. Note: Ordinary people skill in the art know that user would not be able to login to server via recorder unless recorder installed in the server.  In addition, it would be obvious that in order to compare web pages across browsers that one has to determine whether the web pages have elements that are compared on one browser to those of another.  See 0165-0169).

As to claim 7, Mani discloses the computer-implemented system wherein removing data from the network request further comprises identify cookies in a header of the network request and previously 3TDM/swApplication No.: 15/157,765Docket No.: 17073-000070-UStagged by the recorder (Mani at par.0088, browser application 112 may include browser recorder 114 which records browser requests, headers and content data received from network server 140, translates the browser content data into transaction signatures, and transmits the signatures to transaction server 164. Transactions signatures and recorders are discussed in more detail below. In some embodiments, more than one client, as illustrated by additional client 111, may communicate with network server 140 to send traffic to and receive traffic from network server 140. In some embodiments, a client can be a server computer or other computer. In this case, requests need not originate from a browser or as a result of human interaction. In any case, the recorder 114 can record requests, headers and content for the client device. Further, see pars. 0171-0174); 
remove tag from each of the identified cookies in the header and process the network request using the identified cookies (Mani at par. 0189, The rules engine received at step 1320 can identify the "checkout" transaction by URL host name (web server name), URL parameters (the URL itself), HTTP post parameters (parameters passed in the request), cookie parameters ( cookies maintained, created or deleted as a result of the request) and/or session manager parameters [name/value pairs obtained from a session manager]; see also par. 0162-0163).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 


As to claim 8, Mani discloses the computer-implemented system wherein the recorder deletes cookies in the header of the network request that were not previously tagged by the recorder (Mani at par. 0088, Transactions signatures and recorders are discussed in more detail below. In some embodiments, more than one client, as illustrated by additional client 111, may communicate with network server 140 to send traffic to and receive traffic from network server 140. In some embodiments, a client can be a server computer or other computer. In this case, requests need not originate from a browser or as a result of human interaction. In any case, the recorder 114 can record requests, headers and content for the client device.; see also par. 0161-0162).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include the recorder deletes cookies in the header of the network request that were not previously tagged by the recorder, as disclosed by Mani, because such 

As to claim 9, Mani discloses the computer-implemented system tagging data received with the response further comprises appending a tag to name of cookies in the header of the response. (Mani at par.0096, The transaction signatures received by transaction server 164 can be sent by one or more transaction recorders. A transaction signature is a set of data that describes a particular transaction. In one embodiment, a transaction includes one or more request-response pairs. For example, a transaction may include a request by a client browser application for a login page from a web service system, and the corresponding response from the system that includes the login page content to be rendered by the client browser. The transaction signature that describes the transaction may include the request header data, request body data, the user data contained in the request, a request identifier, the source of the request, the recipient of the request, and corresponding information in the response [e.g., header, body, source of response, intended recipient]; see also par. 0161-0163).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include tagging data received with the response further comprises appending a tag to name of cookies in the header of the response, as disclosed by Mani, for monitor the traffic associated with the request and corresponding response at any desired location such as between client and network server. Traffic monitoring 

As to claim 10, Mani disclose the computer-implemented system wherein the recorder detects occurrence of a cookie being created by the web page under test (Mani at par. 0111, session identifier can be related to one or more transactions. For example, in a web application, the session ID is carried in the observed traffic as a cookie in every packet. The session ID in the packets related to the transaction may be related to the transaction itself. A single session identifier may be bound to one or more transactions) and appending a tag to name of the cookie being created (Mani at par. 0147, transaction components are identified from the TCP/IP stream at step 850 by component ID module 250. As discussed above, a transaction component can include a portion of a content page provided as a response to a request. In this case, component ID module 250 parses requests in the decoded TCP/IP stream to generate transaction components. For example, each request may be parsed to determine query, cookie, post, URL and session type name/value pairs; see also par. 0161-0163).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include recorder detects occurrence of a cookie being created by the web page under test and appending a tag to name of the cookie being created, as disclosed by Mani, for the purpose to use a cookie parameter to hold an encoded or encrypted 

As to claim 17, Guttman discloses the computer-implemented system wherein the web portal determines whether the recorder is installed on the host computing device by checking for HTML elements associated with the recorder  (See Guttman at par. 0069, a recorder browser may be analyzed to identify the pertinent recorder element 208 at which the signal was directed. In operation, some embodiments associate pertinent recorder elements and pertinent player elements by looking at the associated browser DOMs, which are not guaranteed to be identical. So one aspect of some embodiments is associating a recorder DOM element [i.e. HTML element] with the identical player element ).
As to claim 18, Guttman discloses the computer-implemented system that enables automated testing of web applications operating within a web browser executing on a host computing device, comprising (Guttman pars. 0027, 0052 and 000163):
a processor of the host computing device (Guttman at par. 0009, FIG. 1 is a block diagram illustrating a computer or other device having at least one processor, at least one memory, at least one browser, and other items in an operating environment which may be present on multiple network nodes, and also illustrating configured storage medium embodiments);
a storage medium on the host computing device having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform processing of (Guttman at par. 0038, the computer system 102 by using displays, keyboards, and other peripherals 106, e.g., to request web pages 128 from web server(s) 142. System administrators, developers, engineers, and end-users are each a particular type of user 104. Automated agents acting on behalf of one or more people may also be users 104. Storage devices and/or networking devices may be considered peripheral equipment in some embodiments):
a recorder configured to capture events received from a web page under test and operable to record the captured events in a test script (Guttman at abstract, Fig. 2, par. 0073, an event handler 304 simulates user input events by generating system level events 306. For example, interactivity testing code 204 on a player browser machine may receive a record 214 describing a user interaction the recorder browser; see also par. 0045-0047), where the test script is defined in accordance with a scripting language (Guttman at par. 0047, the testing code also automatically reads the records 214 and applies the inputs to the pertinent player elements, so browser scripting language behavior and other behaviors can be tested in multiple player browsers on one or more machines, without requiring a user to repeat the input into each browser manually or use a test-scenario-specific script for each test sequence and each browser. Note: the test script herein system level event per paragraphs 0098, 0121, -104, 0150. Test code i.e. execute test script herein user simulate by inputting directly to the recorder browser [i.e. interface], see, par. 0150; see also par. 0045-0047), wherein the recorder is implemented as a browser extension of the web browser (Guttman at par. 0070, Events that are applied to page elements in the recorder browser are applied to the corresponding page element in the player browsers. The display (screen and/or viewport) location of the corresponding element in the player browsers may not match the location of the element in the recorder browser);  
wherein the recorder, during recording of the captured events (Guttman at abstract, Fig. 2, par. 0073, an event handler 304 simulates user input events by generating system level events 306. For example, interactivity testing code 204 on a player browser machine may receive a record 214 describing a user interaction the recorder browser), is configured to detect captured events that send a network request (Guttman at abstract, Fig. 2, par. 0073, an event handler 304 simulates user input events by generating system level events 306. For example, interactivity [i.e. sending] testing code 204 on a player browser machine may receive [i.e. receive from send by network] a record 214 describing a user interaction the recorder browser; see also par. 0045-0047) and 
wherein the recorder, upon receiving a response to the network request, tags session data for the web page and received with the response as being associated with the recording (Guttman teaches recorded data tagged based on element of identity so that user can replay those selected event. At par. 0161, a user can work with a page display in a recorder browser and in an arbitrary number of player browsers. Results of user initiated actions taken in the recorder browser (e.g., clicks, mouse-overs, drag events) are displayed in near-real-time in the player browsers. Some embodiments operate by intercepting 702 events on DOM objects, recording user input and targeted element identity, and then replaying those events on the identical page elements in the other browsers. …physical (x, y) screen position across recorder and player browsers. Thus, embodiments do not simply simulate a system event at a given location within a window, but instead locate 806 the affected element in player browser DOMs and apply the operation to that element); and 
a recorder interface configured to receive the test script from the recorder (Guttman at par. 0045,  a recorder browser 202 receives input which is mapped at the element 130 level by interactivity testing code 204 to provide corresponding interaction with one or more player browsers 206. In particular, a pertinent recorder element 208, which is an element 130 in a recorder browser [i.e. interface], at which specified user input 120 is directed, is mapped to a corresponding pertinent player element 210, and the user input is applied to the pertinent player element(s) to test their interactive behavior under the guidance of simulations of the input directed at the recorder browser. Note: Player browsers can be located on the same machine and even hosted within the same interface as the recorder browser, see par. 0023. Further, see pars. 0038 and 0063. Note: system communicate from computing device/system [i.e. system 103] to other computing devices [i.e. system B, C and D] via interface [i.e. web portal] see, Fig. 5, par. 4, par.  0095. At par. 0095 discloses computing system 202 to a player browser 206 [other computer systems i.e. B, C, D]  are displayed together on a single screen, as illustrated in FIG. 4. In some embodiments, a recorder browser is displayed on one device)  and 
where the test script is transmitted the recorder to the recorder interface using browser messaging (Guttman at pars. 0038, “computer systems not shown in FIG. 1 may interact with the computer system 102 or with another system embodiment using one or more connections to a network 108 via network interface equipment, for example. During interactions, users provide input(s) 120 through keyboards, mice, and other peripherals 106, and/or through network 108 connection(s), and users receive output data through a display 122, other hardware 124, and/or network connection.”  Further, see at 0063. Note: system communicate from computing device/system [i.e. system 103] to other computing devices [i.e. system B, C and D] via interface [i.e. web portal] see, Fig. 5, par. 4, par.  0095. At par. 0095 discloses computing system 202 to a player browser 206 [other computer systems i.e. B, C, D] are displayed together on a single screen, as illustrated in FIG. 4. In some embodiments, a recorder browser is displayed on one device; see also par. 0045-0047) and the test script is transmitted from the recorder interface to the web portal using web messaging (Guttman at par. 0170, Once the event and associated element have been read 804 or otherwise identified, they will be applied to the player browser(s). Messages associated with the recorder window (and not with page elements), such as move and resize, are applied to the player browser's window in the form of system messages. … When an event is replayed to the corresponding element in the player browsers, they will demonstrate the same behavior as the recorder, if the page is compatible across different browsers, or different behavior if the page is not compatible; see also par. 0045-0047); 
wherein the web portal includes an inline frame for the recorder interface (Guttman at par. 0170, once the event and associated element have been read 804 or otherwise identified, they will be applied to the player browser(s) [i.e. web portal]. Messages associated with the recorder window [i.e. interface] and not with page elements, such as move and resize, are applied to the player browser's window in the form of system messages. Events that are applied to page elements in the recorder browser are applied to the corresponding page element in the player browsers. Further see par. 0163, server/host connect via network/internet i.e. remote).
Guttman does not explicitly disclose wherein the recorder being associated with the recording where the tagged data and removing data from the network request, where the removed data is for the web page.
Mani discloses in 5TDM/swApplication No.: 15/157,765Docket No.: 17073-000070-US response to detecting the network request (Mani teaches recorder record request, headers and content. At par. 0088, wherein the recorder, upon receiving a response to the network request, tags data received with the response as being associated with the recording, where the tagged data is for the web page shared between the web browser and the web server) and before the network request is issued (Mani at par. 0098, One or more recorders can be used to provide the transaction signatures by capturing transaction data (for example, a request observed at a client which generated the request or observed in network server system traffic), translating the transaction data into transaction signatures, and transmitting the signatures to transaction server 164. … recorder may be implemented on the same machine which performs live transactions (such as within a browser). For example, the browser recorder 114 may be considered to be a standard recorder. Script recorders, such as script recorder 174, use pre-recorded network packet capture files and test script output files to create transaction signatures), removing session data for the web page from the network request  (Mani teaches remove tags or insert identifiers into requests wherein an identifier is generated and included in any content request when the monitoring code is clicked. At par. 0193, “The identifier can be generated at a client by performance monitoring code in a network browser application. The browser application may receive the performance monitoring code from an application server. In one embodiment, an application server receives a content … user selections or events will contain a different identifier. The identifier may be a global unique identifier, or GUID, which can be generated each time a user selection is received through the browser application for a desired portion of a content page. Further see 172, The identifying data may be communicated to system by inserting the data into a response generated by an application.  The response and the identifying data may then be observed and processed by traffic monitoring system. Par. 174, “…identifying data may be inserted into the response sometime before the response has been completely generated rather than after the response is completed.  Other application –related information can also be provided in the response…); 
in response to detecting the network request and before the network request is issued, removing session data for the web page (cookies) from the network request (Mani at par. 0189, The rules engine received at step 1320 can identify the "checkout" transaction by URL host name (web server name), URL parameters (the URL itself), HTTP post parameters (parameters passed in the request), cookie parameters (cookies maintained, created or deleted as a result of the request) and/or session manager parameters [name/value pairs obtained from a session manager]; see also par. 0162-0163);

Guttman discloses a plurality of virtual machines including a first command. Mani also discloses well-known a plurality of web browsers to disclose wherein the recorder being associated with the recording where the tagged data and removing data from the 

Gugri discloses transmit the test script from the computing device via a web portal to a server located remotely from the computing device (Gugri at Fig. 2, par. 0028, in the first step 201, a server receives [i.e. receive test script which transmit from script repository which is consider as a computing device ] the test  an input containing a selection of test scripts and a selection of web browsers. Test scripts are selected from a test script repository for testing the software or parts of it in multiple web browsers. Note: controller program consider as web portal. See, Figs. 1, 2, pars. 0025-0026, 0028-0030),

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include transmit the test script from the computing device via a web portal to a server located remotely from the computing device, as disclosed by Gugri, because such inclusion to enhance method for executing one or more test scripts across a 

As to claim 19, Guttman discloses a computer-implemented system that enables automated testing of web applications operating within a web browser executing on a host computing device, comprising:
a processor of the host computing device (Guttman at par. 0009, FIG. 1 is a block diagram illustrating a computer or other device having at least one processor, at least one memory, at least one browser, and other items in an operating environment which may be present on multiple network nodes, and also illustrating configured storage medium embodiments); 

a storage medium on the host computing device having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform processing of (Guttman at par. 0038, the computer system 102 by using displays, keyboards, and other peripherals 106, e.g., to request web pages 128 from web server(s) 142. System administrators, developers, engineers, and end-users are each a particular type of user 104. Automated agents acting on behalf of one or more people may also be users 104. Storage devices and/or networking devices may be considered peripheral equipment in some embodiments): 

a recorder configured to capture events received from a web page under test and operable to record the captured events in a test script Guttman at abstract, Fig. 2, par. 0073, an event handler 304 simulates user input events by generating system level events 306. For example, interactivity testing code 204 on a player browser machine may receive a record 214 describing a user interaction the recorder browser), where the test script is defined in accordance with a scripting language (Guttman at par. 0047, he testing code also automatically reads the records 214 and applies the inputs to the pertinent player elements, so browser scripting language behavior and other behaviors can be tested in multiple player browsers on one or more machines, without requiring a user to repeat the input into each browser manually or use a test-scenario-specific script for each test sequence and each browser. Note: the test script herein system level event per paragraphs 0098, 0121, -104, 0150. Test code i.e. execute test script herein user simulate by inputting directly to the recorder browser [i.e. interface], see, par. 0150), wherein the recorder is implemented as a browser extension of the web browser (Guttman at par. 0070, Events that are applied to page elements in the recorder browser are applied to the corresponding page element in the player browsers. The display (screen and/or viewport) location of the corresponding element in the player browsers may not match the location of the element in the recorder browser); 

wherein the recorder, during recording of the captured events, is configured to detect captured events that send a network request and(Guttman at abstract, Fig. 2, par. 0073, an event handler 304 simulates user input events by generating system level events 306. For example, interactivity [i.e. sending] testing code 204 on a player browser machine may receive [i.e. receive from send by network] a record 214 describing a user interaction the recorder browser; see also par. 0045-0047), 

a recorder interface configured to receive the test script from the recorder (Guttman at par. 0045,  a recorder browser 202 receives input which is mapped at the element 130 level by interactivity testing code 204 to provide corresponding interaction with one or more player browsers 206. In particular, a pertinent recorder element 208, which is an element 130 in a recorder browser [i.e. interface], at which specified user input 120 is directed, is mapped to a corresponding pertinent player element 210, and the user input is applied to the pertinent player element(s) to test their interactive behavior under the guidance of simulations of the input directed at the recorder browser. Note: Player browsers can be located on the same machine and even hosted within the same interface as the recorder browser, see par. 0023. Further, see pars. 0038 and 0063. Note: system communicate from computing device/system [i.e. system 103] to other computing devices [i.e. system B, C and D] via interface [i.e. web portal] see, Fig. 5, par. 4, par.  0095. At par. 0095 discloses  computing system 202 to a player browser 206 [other computer systems i.e. B, C, D]  are displayed together on a single screen, as illustrated in FIG. 4. In some embodiments, a recorder browser is displayed on one device) and 
where the test script is transmitted the recorder to the recorder interface using browser messaging (Guttman at pars. 0038, “computer systems not shown in FIG. 1 may interact with the computer system 102 or with another system embodiment using one or more connections to a network 108 via network interface equipment, for example. During interactions, users provide input(s) 120 through keyboards, mice, and other peripherals 106, and/or through network 108 connection(s), and users receive output data through a display 122, other hardware 124, and/or network connection.”  Further, see at 0063. Note: system communicate from computing device/system [i.e. system 103] to other computing devices [i.e. system B, C and D] via interface [i.e. web portal] see, Fig. 5, par. 4, par.  0095. At par. 0095 discloses computing system 202 to a player browser 206 [other computer systems i.e. B, C, D] are displayed together on a single screen, as illustrated in FIG. 4. In some embodiments, a recorder browser is displayed on one device; see also par. 0045-0047) and the test script is transmitted from the recorder interface to the web portal using web messaging (Guttman at par. 0170, Once the event and associated element have been read 804 or otherwise identified, they will be applied to the player browser(s). Messages associated with the recorder window (and not with page elements), such as move and resize, are applied to the player browser's window in the form of system messages. … When an event is replayed to the corresponding element in the player browsers, they will demonstrate the same behavior as the recorder, if the page is compatible across different browsers, or different behavior if the page is not compatible; see also par. 0045-0047); 7TDM/IsApplication No.: 15/157,765Docket No.: 17073-000070-US 
wherein web portal is configured to load the web page under test (Guttman 0165-0169, In addition it would be obvious that in order to compare web pages across browsers that one has to determine whether the web pages have elements that are compared on one browser to those of another) and, in response to loading the web page under test (Guttman at par. 0074, an event handler 304 is inserted in a page 128 in a browser using familiar DOM hooks. In some embodiments, an event handler 304 is inserted in a rewritten web page 128, that is, the HTML is modified by the testing code 204 to insert the event handler), determine whether the recorder is installed on the host computing device (See Guttman at par. 0069, “In some situations, a signal intercepted by a transparent window (e.g. an invisible or hidden window) in front of a recorder browser may be analyzed to identify the pertinent recorder element 208 at which the signal was directed…Another method is to “hook” the window handle for the browser which wouldn’t require a transparent window…; see also Guttman at par. 0165, a web page 128 that is behind a log-in screen needs to have that log-in information filled in and submitted before the page layout of interest can be analyzed. To compare the page in multiple browsers, each browser ( recorder and player(s)) receives the same log-in information and submits it to a server [i.e. host computing device]. Note: Ordinary people skill in the art know that user would not be able to login to server via recorder unless recorder installed in the server. Further at par. 0069, a recorder browser may be analyzed to identify the pertinent recorder element 208 at which the signal was directed. In operation, some embodiments associate pertinent recorder elements and pertinent player elements by looking at the associated browser DOMs, which are not guaranteed to be identical. So one aspect of some embodiments is associating a recorder DOM element [i.e. HTML element] with the identical player element ).
Guttman does not explicitly disclose wherein the recorder being associated with the recording where the tagged data and removing data from the network request, where the removed data is for the web page.
 in response to detecting the network request and before the network request is issued, removing cookies from the network request (Mani at par. 0189, The rules engine received at step 1320 can identify the "checkout" transaction by URL host name (web server name), URL parameters (the URL itself), HTTP post parameters (parameters passed in the request), cookie parameters (cookies maintained, created or deleted as a result of the request) and/or session manager parameters [name/value pairs obtained from a session manager]; see also par. 01621-0163);
Guttman discloses a plurality of virtual machines including a first command. Mani also discloses well-known a plurality of web browsers to disclose wherein the recorder being associated with the recording where the tagged data and removing data from the network request, where the removed data is for the web page, as set forth above It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of Mani in the same way to the system of Guttman to enhance method for recording, replaying and removing tagged data across a plurality of web browsers of Guttman in the same manner as that of Mani. (See Abstract, paragraphs 0088, 0172, 0174, 0192-0193 of Mani). See, MPEP 2143.01(C). 
Gugri discloses transmit the test script from the computing device via a web portal to a server located remotely from the computing device (Gugri at Fig. 2, par. 0028, in the first step 201, a server receives [i.e. receive test script which transmit from script repository which is consider as a computing device ] the test  an input containing a selection of test scripts and a selection of web browsers. Test scripts are selected from a test script repository for testing the software or parts of it in multiple web browsers. Note: controller program consider as web portal. See, Figs. 1, 2, pars. 0025-0026, 0028-0030),
Guttman discloses a plurality of virtual machines including a first command. Gugri also discloses well-known a plurality of web browsers to execute the one or more test scripts on one or more client machines; transmitting, by the server, to each of the one or more client machines instructions to launch the plurality of web browsers; distributing, by the server, one or more test scripts to each respective web browser on each of the one or more client machines, the plurality of web browsers executing the one or more test scripts transmitted by the server from the test script repository and transmit the test script from the computing device via a web portal to a server, as set forth above. It would have been obvious to those in the ordinary skill in the art to apply the known technique of Gugri in the same way to the system of Guttman to enhance method for executing one or more test scripts across a plurality of web browsers of Guttman in the same manner as that of Gugri. (See Abstract, Figs. 1-3, paragraphs 0025-0026, 0028-0030 of Gugri). See, MPEP 2143.01(C).


As to claim 20, Mani discloses the computer-implemented system wherein the session data is further defined as a cookie (Mani at par. 0189, HTTP post parameters (parameters passed in the request), cookie parameters (cookies maintained, created or deleted as a result of the request) and/or session manager parameters [name/value pairs obtained from a session manager]; see also par. 01621-0163).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include removing cookies from the network request, as disclosed by Mani, for the purpose to identifying server content requests which correspond to a particular user selection (see paragraph 0197 of Mani).

As to claim 21, Mani discloses the computer-implemented wherein the data for the web page shared between the web browser and the web server is represented as cookies (Mani at par. 0233, an event handler is then registered for each anchor in the content page at step 2130. Registering an event handler for each anchor in the page may include registering code that will generate a GUID upon detecting a user selection of the anchor. The GUID may be stored in one or more data files, cookies or in some other format on the client or some other location. In one embodiment, the GUID is stored in a cookie on client 110 by browser application 112).

Claim 6 and 12-14 are rejected under 35 U.S.C. 103 as being obvious over Guttman et al (US 2011/0191676 A1) in view of Mani et al. (US 2010/0088404 A1) and further in view of Gugri et al. (US 2016/0004628 A1) and further in view of Sweis et al (US 2009/0133000 A1). 

As to claim 6, Guttman does not explicitly disclose the computer-implemented system wherein web portal is configured to download the recorder from an app store in response to a determination that the recorder is not present on the computing device.
However, Sweis discloses the computer-implemented system wherein web portal is configured to download the recorder in response to a determination that the recorder is not present on the computing device (Sweis at Figs.2A-2B, par. 0053, FIGS. 2A-2B, illustrating high-level functional components associated with the application testing program product 47, the application testing program product 47 can include a recorder 50 configured to provide a recording surface 51 (e.g., "Automation Overlay Surface" or "AOS," see FIG. 4) for a graphically displayed pointer graphic, e.g., mouse pointer 61, which is, in turn, functions to overlay a graphically displayed component/structure 63 of a markup application to capture user inputs to an element 65 of the displayed structure 63 ("target element" 65), and to generate a structure describing an action performed by the user on the target element that the action was performed against, along with the location of the element ("Captured Command" 52), responsive to the user inputs to the target element. Note, although illustrated in FIG. 4 as a visible overlay, according to a preferred configuration, the overlay of recording surface 51 is invisible to the user. Note: record application is a part of application testing  program. If is not part of application user can download recorder application from app store without any charge; see also par. 0123 of searching available tasks of a library of objects for generating a script. And 0062-0064, retrieving a translator for translating the passed command and create a recorded script.).



Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include web portal is configured to download the recorder from an app store in response to a determination that the recorder is not present on the computing device, as disclosed by Sweis, for the purpose of performing the automated recording of a web test scenarios by recording the HTTP traffic back and forth between the client (web browser) and the server (see paragraph 0010 of Sweis).

As to claim 12, Guttman does not explicitly disclose the web portal is configured to receive a wait criterion for executing a given action in a list of actions, wherein the test script is comprised of the list of actions and the list of actions is presented on a display.
Sweis discloses the computer-implemented system wherein the web portal is configured to receive a wait criterion for executing a given action in a list of actions, wherein the test script is comprised of the list of actions and the list of actions is presented on a display (Sweis at Fig. 2B, par. 0021, Advantageously, various embodiments of the present invention can provide a Graphical User Interface (GUI) to enable automated recording of user actions and to persist these actions to a persistence medium that can later be used to execute the same scenario, multiple times, as part of test automation and software testing. Such enhanced automation can advantageously result in improved test coverage, reduced testing execution time, decreased test escapes into production, and improved test repeatability. Embodiments of the present invention also introduce the concept of an "Automation Overlay Surface" (AOS), which is a transparent glass-like layer that is transposed on top of a Web browser or other host hosting the application, that offers visual interaction with surface elements and direct context sensitive annotations to elements under the user's pointing device (e.g., mouse pointer). As the user moves the pointer around a graphically displayed application to perform an action on the surface, a target element is continuously annotated), where the test script is comprised of the list of actions and the list of actions is presented on a display (Sweis at par. 0074, embodiments of the present invention also provide a Context Sensitive Quick Tasks (CCQT) selection which is equivalent to wait. As perhaps best shown in FIGS. 8 and 12, when a user right-clicks on an element 65 in (overlaid by) the Automation Overlay Surface 51, the Translation Manager 53 is invoked and attempts to find a Translator 54 for that element 65, are made. If one is found, the Verification provider is queried for the IVerificationProvider interfaces implemented on the respective Translator 54 (if any) and its parent group (if any). Then for each Automation Descriptor 55 in the returned list of Automation Descriptors 55, see also par. 0025).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include the web portal is configured to receive a wait criterion for executing a given action in a list of actions, where the test script is comprised of the list of actions 

As to claim 13, Guttman discloses the computer-implemented system wherein, upon retrieving the given action during playback of the test script.

However, Sweis discloses the computer-implemented system wherein, upon retrieving the given action during playback of the test script (Sweis at par. 0016, a recording surface to functionally overlay a graphically displayed component of a markup application to capture graphical user inputs to a target element of the graphically displayed markup application component, receiving a user selection identifying the target element of the graphically displayed component of the markup application responsive to the graphical user inputs, and determining a command describing an action being performed by the user on the target element through the recording surface. The operations can also include generating a structure describing the action performed by the user on the target element and a location of the target element to define a captured command, identifying a translator responsive to the captured command and the selected target element, and generating an abstract script describing an action being performed by the target element responsive to the identified translator), 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include retrieving the given action during playback of the test script, as disclosed by Sweis, for the purpose of determining a command describing an action being performed; identifying a translator responsive to a captured command. (see abstract of Sweis).

Mani discloses upon retrieving the given action during playback of the test script, the recorder extracts HTML element locators from action following the given action in the test script and monitors the web page for the presence of the extracted HTML element locators (Mani at par. 0093-0096, 0098, browser recorder 114. In some embodiments, there may be more than one traffic monitor, as illustrated by additional traffic monitor 161. In one approach, each traffic monitor can monitor a different server, such as a web server or application server. Moreover, the monitoring duties may be divided among multiple monitors according to different ranges of network addresses).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include the recorder extracts HTML element locators from action following the given action in the test script and monitors the web page for the presence of the extracted HTML element locators, as disclosed by Mani, for the purpose of providing 

As to claim 14, Sweis discloses the computer-implemented system wherein, upon detecting presence of the extracted HTML element locators in the web page, the recorder plays back the action that follows the given action in the test script (Sweis at par. 0016, a recording surface to functionally overlay a graphically displayed component of a markup application to capture graphical user inputs to a target element of the graphically displayed markup application component, receiving a user selection identifying [i.e. detecting] the target element of the graphically displayed component of the markup application responsive to the graphical user inputs, and determining a command describing an action being performed by the user on the target element through the recording surface. The operations can also include generating a structure describing the action performed by the user on the target element and a location of the target element to define a captured command, identifying a translator responsive to the captured command and the selected target element, and generating an abstract script describing an action being performed by the target element responsive to the identified translator).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include detecting presence of the extracted HTML element locators in the web page, the recorder plays back the action that follows the given action in the test 

Claim 11 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Guttman et al (US 2011/019176 A1) in view of Mani et al. (US 2010/0088404 A1) and further in view of Gugri et al. (US 2016/0004628 A1) and further in view of Schwarzbauer et al. (US 2004/0111727 A1). 

As to claim 11, Guttman does not explicitly disclose encrypts the one or more characters and stores the encrypted one or more characters in the test script.

However, Schwarzbauer discloses the recorder captures one or more characters input to the web page under test, encrypts the one or more characters and stores the encrypted (Schwarzbauer at par. 0016, state management may be achieved using state information which can be included as a unique string in cookies, URLs of links or embedded objects, or form fields. The string acts as a session ID or other ID such as an encryption ID or a serialized object reference to an object residing at the server, which is placed in a hidden field. The string allows the server to identify the unique web session in which the original request originated or other state information, and the string is returned by the browser to the server as part of any subsequent request, thus relating the requests) one or more characters in the test script (Schwarzbauer at par. 0017, the session ID only identifies the session ID of the recorded session and cannot be used again for the replayed session. Therefore, a script that uses such state information is unsuitable for a proper load test, and the web application will most likely generate errors during replay since sessions are usually terminated by the web server after a predetermined period of time. Load testing tools without state management generate scripts that must thus be customized, manually or via a tool, to handle state information such as session IDs in web applications in order to avoid such problems).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include encrypts the one or more characters and stores the encrypted one or more characters in the test script, as disclosed by Schwarzbauer, for the purpose to handle state information such as session IDs in web applications in order to avoid such problems. (see abstract and paragraph 0017of Schwarzbauer).

As to claim 15, Guttman discloses the computer-implemented system wherein the web portal is configured to receive an indicator for network connection between the host computing device (Guttman at par. 0038, web pages 128 from web server(s) 142. System administrators, developers, engineers, and end-users are each a particular type of user 104. Automated agents acting on behalf of one or more people may also be users 104. Storage devices and/or networking devices may be considered peripheral equipment in some embodiments. Other computer systems not shown in FIG. 1 may interact with the computer system 102 or with another system embodiment using one or more connections to a network 108 via network interface equipment) and a web server for the web page under test (Guttman at par. 0165, test the layout of web pages that require some interactivity to get into a particular state. For example, a web page 128 that is behind a log-in screen needs to have that log-in information filled in and submitted before the page layout of interest can be analyzed. To compare the page in multiple browsers, each browser (recorder and player(s)) receives the same log-in information and submits it to a server), and 

	Guttman does not explicitly disclose the recorder emulates the network connection during play back of the test script.

However, Schwarzbauer discloses the recorder emulates the network connection during play back of the test script (Schwarzbauer at par. 0057, The present invention includes a context-full page-level replay for a simulation tool that uses a scripting language to model end-user behavior causing network activity between a web application and a user's web browser (client), an extensible document parser, a recorder that automatically records context-full scripts, and a context-full replay engine which is able to execute the context-full page-level API calls).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Guttman to include the recorder emulates the network connection during play back of 

As to claim 16, Guttman discloses the computer-implemented system wherein the recorder interacts with the web browser (Guttman at par. 0047, interactive behavior of scripting language 216 code (e.g., JavaScript.RTM. code) in web pages can be tested. A user directs a sequence of user inputs 120 at a recorder browser, and the testing code 204 automatically maps those inputs through pertinent recorder elements to pertinent player elements, and records the inputs and elements in records 214. The testing code also automatically reads the records 214 and applies the inputs to the pertinent player elements, so browser scripting language behavior and other behaviors can be tested in multiple player browsers on one or more machines, without requiring a user to repeat the input into each browser manually or use a test-scenario-specific script for each test sequence and each browser) to capture a screenshot of a display presenting the web page under test during recording (Guttman at par. 0091, during a screenshot taking step 718, some embodiments store pixel data in a medium, including a file or other data structure holding a snapshot of part or all of a display as configured by a recorder browser. Metadata such as time, browser ID, and user name may be associated with the screenshot).  




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199